Citation Nr: 9924219	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  99-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Edward A. Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1957 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran has offered no competent medical evidence that he 
is currently suffering from hearing loss by VA standards.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must produce 
competent medical evidence of a current disability.  Second, 
the veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must produce 
competent medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Epps v. Gober, 126 F.3d 1464, 1468-69b (Fed. Cir. 1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385 (1998).

The veteran contends that he developed hearing loss after 
suffering acoustic trauma in service, and that symptoms of 
this trauma were diagnosed as tonsillitis during a subsequent 
hospitalization.  His service medical records confirm that he 
had acoustic trauma in service and was hospitalized the same 
day for what was later diagnosed as tonsillitis.  According 
to a medical consultation sheet dated November 16, 1957, the 
veteran reported an acoustic trauma, apparently suffered 
during a training drill.  Specifically, the report stated 
that veteran had suffered "moderate hearing deficit."  
Three days later on November 19, 1957, the medical examiner 
noted "audio better." [underline present in original 
notation]  A third and final notation dated November 20, 
1957, noted that the veteran's hearing had returned to 
normal.  Specifically, the report stated "audio normal.  
told to protect ears when firing."  On separation 
examination in July 1959, no hearing deficit was shown.  

Although the veteran's service medical records confirm that 
the veteran suffered acoustic trauma and a hearing deficit in 
service, the record contains no medical evidence showing that 
he currently has hearing loss.  Relatives of the veteran sent 
two letters stating that the veteran has hearing loss that is 
due to a severe ear infection for which he was hospitalized 
in service.  However, as these relatives have no medical 
training, their statements are insufficient to diagnose 
hearing loss or to establish the required nexus.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Moreover, 
because the veteran also is a layperson with no medical 
training or expertise, his contentions by themselves do not 
constitute competent medical evidence of a current 
disability.  Id. at 494.

The Board finds that this claim is not well grounded on the 
basis that the veteran has not submitted competent medical 
evidence of a current hearing disability.  Because the 
veteran has failed to meet his initial burden of submitting 
evidence of a well-grounded claim for service connection, the 
VA is under no duty to assist him in developing the facts 
pertinent to his claim.  Epps v. Gober, 126 F.3d at 1468.  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no 
additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of evidence 
required to complete his application for service connection 
for the claimed disability.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85(Fed. Cir. 1997).  That notwithstanding, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.


ORDER

A well-grounded claim not having been submitted, service 
connection for bilateral hearing loss is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

